373-/5                       FILE COPY




COA#      08-13-00103-CR                        OFFENSE:        19.02

          Luis Alfredo Perez v. The
STYLE: State of Texas                           COUNTY:         Tarrant

COA DISPOSITION:      affirmed                  TRIAL COURT:    213th District Court


DATE: 03/04/15                   Publish: NO    TC CASE #:      1245990D




                    IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Luis Alfredo Perez v. The State
STYLE:   of Texas                                    CCA#:


         APP£LLAN7-^                 Petition        CCA Disposition:    373-/5
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         tefuttd                  ^^_                JUDGE:

DATE:     41 ddi                                     SIGNED:                     PC:

JUDGE:      A'M                                      PUBLISH:                    DNP:




                                                                                  MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE: